Business Overview 1 Rod Steiger, President & CEO MISSION & VISION 2 •To Excel in Customer Service, Operate Profitably, and be Community Minded •To Be the Best Financial Institution Possible STRATEGIC GOAL •To Position Wayne Savings As the Area’s Premier Community-Minded Bank 3 •Focus:Loan Growth, Risk Management, Shareholder Value 4 •Strong Name Brand Recognition •Excellent Reputation •Safety & Soundness •Local Decision Making •Personal Attention to Customers Investor Joseph Stilwell, et.al. 5 Recently acquired an additional 96,920 shares and went from 6.49% ownership to 9.70% Quote from SNL Financial article (June 2011): “Any bank that sticks to… its local community and really works at it hard does OK, or better.
